             Case 3:18-cr-30039-MGM Document 17 Filed 10/26/18 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )        Criminal No. 18-CR-30039-MGM
                                                )
EDWARD V. LABOURSOLIERE,                        )
           Defendant.                           )

                  JOINT INITIAL STATUS CONFERENCE MEMORANDUM

        The United States of America, by Andrew E. Lelling, United States Attorney for the

District of Massachusetts, and the defendant, Edward V. Laboursoliere, by and through his

attorney, A.J. O’Donald, Esq., submit this memorandum to address the issues delineated in Local

Rule 116.5(A)(1)-(8).

              1. The government has made its automatic disclosures and the defense is reviewing

the discovery materials. There are no pending discovery requests.

              2. The government will provide discovery in response to any future request according

to the Local Rules and pursuant to the Federal Rules of Criminal Procedure, including any

supplemental discovery if any additional materials are obtained.

              3. The defendant requests an additional fourteen days from the date of the initial status

conference to serve any discovery requests.

              4. There is no protective order in this case.

              5. The defendant has not yet determined whether he will be filing any motions under

Fed. R. Crim. P. 12(b).

              6. The parties have not yet determined whether they will be calling expert witnesses

at trial at this time.

              7. The parties agree that the ends of justice are served by granting a continuance until

the date of the next status conference, and excluding this time from the calculation of the time
          Case 3:18-cr-30039-MGM Document 17 Filed 10/26/18 Page 2 of 2


within which the trial must begin outweighs the best interests of the public and the defendant in a

speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A) and Local Rule 112.2. This exclusion will

serve the ends of justice because it will permit time for the defendant to finish reviewing discovery

produced by the government and to serve discovery requests. A proposed order of excludable

delay is attached to this status report.

            8. The parties request that an interim status conference be scheduled in early to mid

December.

                                                  Respectfully submitted,
                                                  ANDREW E. LELLING
                                                  UNITED STATES ATTORNEY

                                           By:   /s/ Deepika Bains Shukla
                                                 DEEPIKA BAINS SHUKLA
                                                 NY4584009, CT434931
                                                 Assistant United States Attorney
                                                 300 State Street, Suite 230
                                                 Springfield, MA 01105
                                                 413-785-0237
                                                 deepika.shukla@usdoj.gov

                                           By:   /s/ A.J. O’Donald
                                                 A.J. O’DONALD
                                                 Counsel for Edward V. Laboursoliere


                                           Certificate of Service

October 26, 2018

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                  /s/ Deepika Bains Shukla
                                                  Deepika Bains Shukla
                                                  Assistant United States Attorney




                                                     2
